DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 08/13/2021.  These drawings are considered by examiner.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-8, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0305813), hereinafter “Zhang“, in view of Lim et al (US 7,974,252), hereinafter “Lim“.
Regarding claim 1, Zhang teaches a method, comprising: 
in response to receiving, at an Access Point (AP) (Figure 11 shows an Access Point 105-d receiving a ranging request), a ranging request from a client device (Figure 11 the STA 115-f transmitting request, pars [0147-0149]), determining whether to respond using one channel (pars [0018] [0066] teach the set of ranging messages included a set of fine timing measurement (FTM)) or multiple channels; 
in response to determining to respond using multiple channels (pars [0152-0153]): 
sending a first ranging response at a first time from a first radio over a first channel (pars [0021] [0073-0076] teach the set of ranging messages included a set of fine timing measurement (FTM), and a first ranging response): and 
Zhang does not explicitly teach sending a second ranging response at the first time from a second radio over a second channel different from the first channel.
Lim, in the same field of endeavor, teaches sending a second ranging response at the first time from a second radio over a second channel different from the first channel (col. 11, lines 1-61 teach sends the second ranging is performed using the ranging slot to complete the initial ranging process, and claim 1 teaches  receiving a second ranging request message from the terminal using the allocated ranging slot; sending a second ranging response message to the terminal in response to receiving the second ranging request message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Zhang to Lim, in order to provide a MAC frame structure that adaptively allocates time and frequency resources according to the channel status in which provide the error control function (as suggested by Lim in col. 1, lines 45-59).

Regarding claim 3, the combination of Zhang and Lim teach the method of claim 1, Zhang further teaches wherein the first radio and the second radio are included in one AP (pars [0073-0074] teach a AP included the Tx/Rx antennas).

Regarding claim 4, the combination of Zhang and Lim teach the method of claim 1, Zhang further teaches wherein the first radio is included in a first AP and the second radio is included in a second AP that is part of one network with the first AP and is located at a different physical location than the first AP (pars [0063] [0068-0069] teach access points APs that located at a different physical location).

Regarding claim 5, the combination of Zhang and Lim teach the method of claim 1, Zhang further teaches wherein the AP determines to respond using multiple channels based on: the client device being associated with a network provided by the AP (pars [0063] [0068-0069] teach timing measurement accuracy, APs 105 and STAs 115 may employ ranging techniques); the client device requesting a high accuracy location; and determining not to send a training signal via the one channel (pars [0010-0011]  [0063] [0068-0069] teach the round trip times are determined based on using different transmit and receive antenna pairs). 

Regarding claim 6, the combination of Zhang and Lim teach the method of claim 1, Zhang further teaches wherein the first radio is assigned the first channel and the second radio is assigned the second channel based on a difference between a first interference level on the first channel and a second interference level on the second channel satisfying an interference similarity threshold (pars [0010-0012] [0166-0167] teach computing an average range value for each set of determined range values). 

Regarding claim 7, the combination of Zhang and Lim teach the method of claim 1, Zhang further teaches comprising: sending a third response sent at a second time after the first time from the first radio over the second channel: and sending a fourth response at the second time from the second radio over the first channel (pars [0007-0008] [0131] teach receive antenna indices used for reception of different ranging response messages. The initiating device may estimate a range relative to the responding device based on round trip times (RTTs) associated with different antenna pairs used during the ranging procedure).

Regarding to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
6.	Claims 2, 9, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 9, and 16-17, the prior art of record fails to disclose in response to receiving, at the AP, a second ranging request from a second client device, determining whether to respond using one channel or multiple channels; in response to determining to respond using multiple channels: sending a third ranging response at a third time from the first radio over the first channel: and sending a fourth ranging response at a fourth time, after the third time, from the first radio over the first channel
as specified in the claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641